Citation Nr: 1528263	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-08 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also filed a notice of disagreement with a September 2007 rating decision that declined to reopen a claim of service connection for diabetes mellitus, type II, and found no clear and unmistakable error in a May 2002 rating decision that denied service connection for diabetes mellitus, type II.  The Veteran did not perfect an appeal in these matters by filing a substantive appeal; thus, they are not before the Board.  38 C.F.R. §§ 20.200, 20.302 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was scheduled to appear at a Travel Board hearing in June 2015.  A June 2015 VA Form 27-0820, Report of General Information, reflects that the Veteran was contacted via telephone regarding his upcoming hearing.  The Veteran indicated that he was not going to be able to attend the hearing for medical reasons and that his representative was going to be requesting a hearing at a later date.  As the Veteran indicated prior to his scheduled hearing date that he would be unable to attend the hearing due to medical reasons, the Board finds there is good cause to reschedule him for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2014).




Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




